Title: To Thomas Jefferson from George Gilmer, 11 June 1792
From: Gilmer, George
To: Jefferson, Thomas



Dear Sir
11 June 1792 Pen Park

The agreeable Company of Mr. Monroe and his pleasant Lady and daugter to dine at the Park to day notwithstanding the torpid state of the Atmosphere and my atonic sistem gave me much reanimation and deglutition was victoriously executed. A change of the Atmosphere from this damp and extreme cold will still befriend me and shall with Joy I hope kiss your hands at Montichello. We every day experience that mankind are puzled to find that perfectly contented station. My friend Mr. Thos. Divers brother of Mr. George Divers after trying the Merchantile line in Charlottesville finds a rage for the Western Country. If a vacuum in the state department from his habit in matters of account he will be well calculated for the pay masters department if connected with a Lieuteny. he wish to engage and quit the merchants business your aid will be obliging. Mr. Mrs. Randolph and family dined at the Park a few days past all well and reanimated me much. I increase in specific gratvity. Lucy perfectly well and busy in projecting a two storry house with a covered way from the Old dwelling. And unites in affectionate compliments with your friend

Geo. Gilmer

